internal_revenue_service number release date index number --------------------- --------------------------------------------- ------------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-131036-07 date date legend distributing controlled state a business b city x city y date shareholder c person d person e day g h --------------------------------------------- ---------------------------------------------------- ----------------------- -------------------------------------------- ------------ ------------------------------------ --------- -------- ------------------ ---------------- ---------------------- --- ------------------------- --- ------------------ ---- plr-131036-07 dear ------------ we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the transaction the information submitted in that request and in your later correspondences dated date date and date is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing is a state a corporation that directly conducts business b in city x and city y of state a distributing was incorporated on date and is taxed as a subchapter_s_corporation for federal_income_tax purposes it is a day g year taxpayer that uses the accrual_method of accounting financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has a single class of voting common_stock all of which is owned by shareholder c person d and person e the key_employee s in the city x and city y business locations respectively seek an ownership_interest in business b at their respective locations each key_employee is responsible for the business productivity in his respective location and wants to participate in the profitability of each location for which he is responsible in order to provide incentives to the key employees to increase plr-131036-07 profitability each key_employee after the separation of assets and the spin off will be able to purchase stock in the respective corporation for which he is responsible to effectuate these goals distributing seeks to engage in the following transaction distributing will form controlled which will elect to be taxed as a subchapter_s_corporation distributing will transfer the city y business b assets to controlled and spin off controlled to shareholder c the spin off controlled and distributing will be accrual_method taxpayers after the spin off person d will purchase up to h of the distributing stock and person e will purchase up to h of the controlled stock representations the taxpayers have made the following representations in connection with the transaction described above a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of distributing’s present city y location operation and with regard to distributing’s operations in the city y location there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that distributing and controlled will share the services of shareholder c distributing and controlled will each pay shareholder c directly for the value of his services e the distribution of the stock or stock and securities of controlled is carried out for the following corporate business_purpose to incentivize a key_employee at each business location by providing him an equity_interest in the business thereby improving overall profitability of the business the key employees are the managers at each of distributing’s business locations in city x and city y to properly incentivize each manager it is necessary that the equity_interest that plr-131036-07 each manager receives reflects an equity_interest in only the business location for which that manager is responsible the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose f the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both g for purposes of sec_355 immediately after the spin off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the value of the total combined shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin off h for purposes of sec_355 immediately after the spin off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the value of the total combined shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin off i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no investment_credit under sec_46 has been or will be claimed with respect to any property being transferred between distributing and controlled l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if plr-131036-07 controlled has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p each of the following acquisitions of stock of distributing or controlled including any predecessor or successor of any such corporation is or may be part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock h of the distributing stock will be sold by distributing to a key_employee at the city x business location and h of the controlled stock will be sold by controlled to a key_employee at the city y business location taking all of these acquisitions into account stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation will not be acquired by any person or persons q no two parties to the transaction are investment companies as defined in sec_368 and iv r neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and on the representations set forth above we rule as follows with respect to the transaction the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to shareholder c will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled and the assumption_of_liabilities by controlled upon the transfer of assets see code sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of distributing’s assets in exchange for respective controlled stock sec_1032 plr-131036-07 controlled's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period of each asset received from distributing will include the period during which distributing held such asset sec_1223 shareholder c will recognize no gain_or_loss and no amount will otherwise be included in shareholder c’s income upon receipt of the controlled stock sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock to shareholder c sec_361 the aggregate basis of the distributing and controlled stock in the hands of shareholder c will equal the basis of the distributing stock held prior to the distribution sec_358 shareholder c's holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock held provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 distributing's earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 further no opinion is expressed concerning whether distributing's s election is valid or will continue to be valid whether controlled is otherwise eligible or will continue to be eligible to be taxed as a subchapter_s_corporation and whether controlled's election to plr-131036-07 be taxed as subchapter_s_corporation will be valid or will continue to be valid under code sec_1362 other than the rulings provided above no opinion is expressed as to the tax treatment of the individual purchases of the distributing and controlled stock by the key employees after the spin off this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george r johnson george r johnson assistant to the chief branch office of associate chief_counsel corporate cc
